           Case 1:18-cv-10737-OTW Document 1 Filed 11/16/18 Page 1 of 16
 MICHAEL FAILLACE & ASSOCIATES, P.C.
 60 East 42nd Street, Suite 4510
 New York, New York 10165
 Telephone: (212) 317-1200
 Facsimile: (212) 317-1620
 Attorneys for Plaintiff

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 LETICIA ANSELMO LOPEZ, individually and on
 behalf of others similarly situated,

                                       Plaintiff,                          COMPLAINT

                    -against-
                                                               COLLECTIVE ACTION UNDER 29
 UNO EXPRESS CLEANERS INC.         (D/B/A                             U.S.C. § 216(b)
 EXPRESS DRY CLEANERS), UPTOWN
 EXPRESS CLEANERS, CORP. (D/B/A EXPRESS                                       ECF Case
 DRY CLEANERS), UPTOWN CLEANERS
 GROUP CORP.       (D/B/A EXPRESS DRY
 CLEANERS), PCA BLUE INCORPORATED
 (F/D/B/A I AM NO SLOB A.K.A. PATROLMAN
 UNIFORM SRVC), YOUNGHWA LEE (A.K.A.
 YONGHWA KIM) , and DANNY W. KIM ,

                                        Defendants.
 -------------------------------------------------------X

         Plaintiff Leticia Anselmo Lopez (“Plaintiff Anselmo” or “Ms. Anselmo”), individually and on

behalf of others similarly situated, by and through her attorneys, Michael Faillace & Associates, P.C., upon

her knowledge and belief, and as against Uno Express Cleaners Inc. (d/b/a Express Dry Cleaners), Uptown

Express Cleaners, Corp. (d/b/a Express Dry Cleaners), Uptown Cleaners Group Corp. (d/b/a Express Dry

Cleaners), PCA Blue Incorporated (f/d/b/a I Am No Slob a.k.a. Patrolman Uniform Srvc), (“Defendant

Corporations”), Younghwa Lee (a.k.a. Yonghwa Kim) and Danny W. Kim, (“Individual Defendants”),

(collectively, “Defendants”), alleges as follows:

                                               NATURE OF ACTION

         1.     Plaintiff Anselmo is a former employee of Defendants Uno Express Cleaners Inc. (d/b/a

Express Dry Cleaners), Uptown Express Cleaners, Corp. (d/b/a Express Dry Cleaners), Uptown Cleaners

Group Corp. (d/b/a Express Dry Cleaners), PCA Blue Incorporated (f/d/b/a I Am No Slob a.k.a. Patrolman

Uniform Srvc), Younghwa Lee (a.k.a. Yonghwa Kim), and Danny W. Kim.
          Case 1:18-cv-10737-OTW Document 1 Filed 11/16/18 Page 2 of 16
        2.   Defendants own, operate, or control a laundromat, located at 458 Lenox Avenue (a.k.a. 458

Malcolm X Blvd), New York, New York 10037, under the name “Express Dry Cleaner” (hereafter the

“Harlem location”), and previously located at 347 E 138th street, Bronx, NY 10454, upon information and

belief, formerly under the name “I Am No Slob a.k.a. Patrolman Uniform Srvc” (hereafter the “Bronx

location”).

        3.    Upon information and belief, individual Defendants Younghwa Lee (a.k.a. Yonghwa Kim)

and Danny W. Kim, serve or served as owners, managers, principals, or agents of Defendant Corporations

and, through these corporate entities, operate or operated the laundromat as a joint or unified enterprise.

        4.    Plaintiff Anselmo was employed as a dry-cleaning worker and an ironer at the laundromat

located at 458 Lenox Avenue (a.k.a. 458 Malcolm X Blvd), New York, New York 10037, and previously

located at 347 E 138th street, Bronx, NY 10454.

        5.    At all times relevant to this Complaint, Plaintiff Anselmo worked for Defendants in excess

of 40 hours per week, without appropriate minimum wage and overtime compensation for the hours that

she worked.

        6.    Rather, Defendants failed to maintain accurate recordkeeping of the hours worked, failed to

pay Plaintiff Anselmo appropriately for any hours worked, either at the straight rate of pay or for any

additional overtime premium.

        7.    Defendants’ conduct extended beyond Plaintiff Anselmo to all other similarly situated

employees.

        8.    At all times relevant to this Complaint, Defendants maintained a policy and practice of

requiring Plaintiff Anselmo and other employees to work in excess of forty (40) hours per week without

providing the minimum wage and overtime compensation required by federal and state law and regulations.

        9.    Plaintiff Anselmo now brings this action on behalf of herself, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of 1938, 29

U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq. and 650 et seq. (the

“NYLL”), including applicable liquidated damages, interest, attorneys’ fees and costs.




                                                    -2-
         Case 1:18-cv-10737-OTW Document 1 Filed 11/16/18 Page 3 of 16
        10. Plaintiff Anselmo seeks certification of this action as a collective action on behalf of herself,

individually, and all other similarly situated employees and former employees of Defendants pursuant to

29 U.S.C. § 216(b).

                                     JURISDICTION AND VENUE

        11.   This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question) and the

FLSA, and supplemental jurisdiction over Plaintiff Anselmo’s state law claims under 28 U.S.C. § 1367(a).

        12.    Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a substantial

portion of, the events or omissions giving rise to the claims occurred in this district, Defendants maintain

their corporate headquarters and offices within this district, and Defendants operate a laundromat located

in this district. Further, Plaintiff Anselmo was employed by Defendants in this district.

                                                 PARTIES

                                                      Plaintiff

        13.   Plaintiff Leticia Anselmo Lopez (“Plaintiff Anselmo” or “Ms. Anselmo”) is an adult

individual residing in Bronx County, New York.

        14.   Plaintiff Anselmo was employed by Defendants at "Express Dry Cleaners" from

approximately March 2009 until on or about January 2018 and then during the month of March 2018.

        15.   Plaintiff Anselmo consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b), and

brings these claims based upon the allegations herein as a representative party of a prospective class of

similarly situated individuals under 29 U.S.C. § 216(b).

                                                 Defendants

        16.   At all relevant times, Defendants owned, operated, or controlled a laundromat, located at 458

Lenox Avenue (a.k.a. 458 Malcolm X Blvd), New York, New York 10037, under the name “Express Dry

Cleaners” and upon information and belief, previously located at 347 E 138th street, Bronx, NY 10454

under the name “I Am No Slob a.k.a. Patrolman Uniform Srvc”.

        17.   Upon information and belief, Uno Express Cleaners Inc. (d/b/a Express Dry Cleaners) is a

domestic corporation organized and existing under the laws of the State of New York. Upon information




                                                     -3-
          Case 1:18-cv-10737-OTW Document 1 Filed 11/16/18 Page 4 of 16
and belief, it maintains its principal place of business at 458 Lenox Avenue (a.k.a. 458 Malcolm X Blvd),

New York, New York 10037.

        18.   Upon information and belief, Uptown Express Cleaners, Corp. (d/b/a Express Dry Cleaners)

is a domestic corporation organized and existing under the laws of the State of New York. Upon information

and belief, it maintains its principal place of business at 458 Lenox Avenue (a.k.a. 458 Malcolm X Blvd),

New York, New York 10037.

        19.   Upon information and belief, Uptown Cleaners Group Corp. (d/b/a Express Dry Cleaners) is

a domestic corporation organized and existing under the laws of the State of New York. Upon information

and belief, it maintains its principal place of business at 458 Lenox Avenue (a.k.a. 458 Malcolm X Blvd),

New York, New York 10037.

        20.   Upon information and belief, PCA Blue Incorporated (f/d/b/a I Am No Slob a.k.a. Patrolman

Uniform Srvc) is a domestic corporation organized and existing under the laws of the State of New York.

Upon information and belief, it formerly maintained its principal place of business at 347 E 138th street,

Bronx, NY 10454.

        21.   Defendant Younghwa Lee (a.k.a. Yonghwa Kim) is an individual engaging (or who was

engaged) in business in this judicial district during the relevant time period. Defendant Younghwa Lee

(a.k.a. Yonghwa Kim) is sued individually in her capacity as owner, officer and/or agent of Defendant

Corporations. Defendant Younghwa Lee (a.k.a. Yonghwa Kim) possesses operational control over

Defendant Corporations, an ownership interest in Defendant Corporations, and controls significant

functions of Defendant Corporations. She determines the wages and compensation of the employees of

Defendants, including Plaintiff Anselmo, establishes the schedules of the employees, maintains employee

records, and has the authority to hire and fire employees.

        22.   Defendant Danny W. Kim is an individual engaging (or who was engaged) in business in this

judicial district during the relevant time period. Defendant Danny W. Kim is sued individually in his

capacity as owner, officer and/or agent of Defendant Corporations. Defendant Danny W. Kim possesses

operational control over Defendant Corporations, an ownership interest in Defendant Corporations, and

controls significant functions of Defendant Corporations. He determines the wages and compensation of


                                                    -4-
           Case 1:18-cv-10737-OTW Document 1 Filed 11/16/18 Page 5 of 16
the employees of Defendants, including Plaintiff Anselmo, establishes the schedules of the employees,

maintains employee records, and has the authority to hire and fire employees.

                                          FACTUAL ALLEGATIONS

                                       Defendants Constitute Joint Employers

          23.     Defendants operate a laundromat originally located in the Mott Haven section of The Bronx

and now located in The Harlem section of Manhattan in New York City.

          24.     Individual Defendants, Younghwa Lee (a.k.a. Yonghwa Kim) and Danny W. Kim, possess

operational control over Defendant Corporations, possess ownership interests in Defendant Corporations,

and control significant functions of Defendant Corporations.

          25.     Defendants are associated and joint employers, act in the interest of each other with respect

to employees, pay employees by the same method, and share control over the employees.

          26.     Each Defendant possessed substantial control over Plaintiff Anselmo’s (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiff Anselmo, and all similarly situated individuals, referred to

herein.

          27.     Defendants jointly employed Plaintiff Anselmo (and all similarly situated employees) and

are Plaintiff Anselmo’s (and all similarly situated employees’) employers within the meaning of 29 U.S.C.

201 et seq. and the NYLL.

          28.     In the alternative, Defendants constitute a single employer of Plaintiff Anselmo and/or

similarly situated individuals.

          29.     Upon information and belief, Individual Defendants Younghwa Lee (a.k.a. Yonghwa Kim)

and Danny W. Kim operate Defendant Corporations as either alter egos of themselves and/or failed to

operate Defendant Corporations as entities legally separate and apart from themselves, by among other

things:

                a) failing to adhere to the corporate formalities necessary to operate Defendant Corporations

                    as Corporations,




                                                       -5-
            Case 1:18-cv-10737-OTW Document 1 Filed 11/16/18 Page 6 of 16
                 b) defectively forming or maintaining the corporate entities of Defendant Corporations, by,

                     amongst other things, failing to hold annual meetings or maintaining appropriate corporate

                     records,

                 c) transferring assets and debts freely as between all Defendants,

                 d) operating Defendant Corporations for their own benefit as the sole or majority

                     shareholders,

                 e) operating Defendant Corporations for their own benefit and maintaining control over these

                     corporations as closed Corporations,

                 f) intermingling assets and debts of their own with Defendant Corporations,

                 g) diminishing and/or transferring assets of Defendant Corporations to avoid full liability as

                     necessary to protect their own interests, and

                 h) Other actions evincing a failure to adhere to the corporate form.

           30.     At all relevant times, Defendants were Plaintiff Anselmo’s employers within the meaning of

the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff Anselmo,

controlled the terms and conditions of employment, and determined the rate and method of any

compensation in exchange for Plaintiff Anselmo’s services.

           31.     In each year from 2012 to 2018, Defendants, both separately and jointly, had a gross annual

volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are separately

stated).

           32.     In addition, upon information and belief, Defendants and/or their enterprise were directly

engaged in interstate commerce. As an example, numerous items that were used in the laundromat on a

daily basis are goods produced outside of the State of New York.

                                                Individual Plaintiff

           33.     Plaintiff Anselmo is a former employee of Defendants who was employed as a dry-cleaning

worker and an ironer.

           34.     Plaintiff Anselmo seeks to represent a class of similarly situated individuals under 29 U.S.C.

216(b).


                                                        -6-
          Case 1:18-cv-10737-OTW Document 1 Filed 11/16/18 Page 7 of 16
                                      Plaintiff Leticia Anselmo Lopez

         35.   Plaintiff Anselmo was employed by Defendants from approximately March 2009 until on or

about January 2018 and then during the month of March 2018.

         36.   Defendants employed Plaintiff Anselmo as a dry-cleaning worker and an ironer.

         37.   Plaintiff Anselmo regularly handled goods in interstate commerce, such as detergents and

other supplies produced outside the State of New York.

         38.   Plaintiff Anselmo’s work duties required neither discretion nor independent judgment.

         39.   Throughout her employment with Defendants, Plaintiff Anselmo regularly worked in excess

of 40 hours per week.

         40.   From approximately November 2012 until on or about June 2016, Plaintiff Anselmo worked

at the "Bronx location" from approximately 7:00 a.m. until on or about 5:00 p.m., 4 days a week and from

approximately 7:00 a.m. until on or about 6:00 p.m. to 7:00 p.m., 2 days a week (typically 62 to 64 hours

per week).

         41.   From approximately July 2016 until on or about March 2018, Plaintiff Anselmo worked at

the "Harlem location" from approximately 7:00 a.m. until on or about 5:00 p.m., 4 days a week and from

approximately 7:00 a.m. until on or about 6:00 p.m. to 7:00 p.m., 2 days (typically 62 to 64 hours per

week).

         42.   Throughout her employment, Defendants paid Plaintiff Anselmo her wages in cash.

         43.   From approximately November 2012 until on or about March 2018, Defendants paid Plaintiff

Anselmo a fixed salary of $432 per week.

         44.   However, every December of each year, Defendants paid Plaintiff Anselmo a fixed salary of

$500 per week.

         45.   Plaintiff Anselmo’s pay did not vary even when she was required to stay later or work a

longer day than her usual schedule.

         46.   For example, Defendants required Plaintiff Anselmo to work 1 hour past her scheduled

departure time one or two days a week, and did not pay her for the additional time she worked.

         47.   Defendants never granted Plaintiff Anselmo any breaks or meal periods of any kind.

                                                   -7-
          Case 1:18-cv-10737-OTW Document 1 Filed 11/16/18 Page 8 of 16
         48. Although Plaintiff Anselmo was required to keep track of her time, Defendants required her

to record fewer hours than she actually worked. As a result, Plaintiff Anselmo was not compensated for all

of the hours that she worked.

         49.   On a number of occasions, Defendants required Plaintiff Anselmo to sign a document in

English, the contents of which she was not allowed to review in detail and was not provided with a copy.

         50.   In addition, in order to get paid, Plaintiff Anselmo was required to sign a document in which

Defendants misrepresented the hours that she worked per week.

         51.   No notification, either in the form of posted notices or other means, was ever given to

Plaintiff Anselmo regarding overtime and wages under the FLSA and NYLL.

         52.   Defendants did not provide Plaintiff Anselmo an accurate statement of wages, as required by

NYLL 195(3).

        53.    Defendants did not give any notice to Plaintiff Anselmo, in English and in Spanish (Plaintiff

Anselmo’s primary language), of her rate of pay, employer’s regular pay day, and such other information

as required by NYLL §195(1).

                                Defendants’ General Employment Practices

        54.    At all times relevant to this Complaint, Defendants maintained a policy and practice of

requiring Plaintiff Anselmo (and all similarly situated employees) to work in excess of 40 hours a week

without paying her appropriate minimum wage and overtime compensation as required by federal and state

laws.

        55.    Plaintiff Anselmo was a victim of Defendants’ common policy and practices which violate

her rights under the FLSA and New York Labor Law by, inter alia, not paying her the wages she was owed

for the hours she worked.

        56.    Defendants’ pay practices resulted in Plaintiff Anselmo not receiving payment for all her

hours worked, and resulted in Plaintiff Anselmo’s effective rate of pay falling below the required minimum

wage rate.

        57.    Defendants habitually required Plaintiff Anselmo to work additional hours beyond her

regular shifts but did not provide her with any additional compensation.


                                                    -8-
            Case 1:18-cv-10737-OTW Document 1 Filed 11/16/18 Page 9 of 16
      58.       Defendants’ time keeping system did not reflect the actual hours that Plaintiff Anselmo

worked.

      59.       Defendants willfully disregarded and purposefully evaded recordkeeping requirements of the

FLSA and NYLL by failing to maintain accurate and complete timesheets and payroll records.

      60.       On a number of occasions, Defendants required Plaintiff Anselmo to sign a document in

English, the contents of which she was not allowed to review in detail.

      61.       Defendants required Plaintiff Anselmo to sign a document that reflected inaccurate or false

hours worked.

      62.       Defendants paid Plaintiff Anselmo her wages in cash.

      63.       Defendants failed to post at the workplace, or otherwise provide to employees, the required

postings or notices to employees regarding the applicable wage and hour requirements of the FLSA and

NYLL.

      64.       Upon information and belief, these practices by Defendants were done willfully to disguise

the actual number of hours Plaintiff Anselmo (and similarly situated individuals) worked, and to avoid

paying Plaintiff Anselmo properly for her full hours worked.

      65.       Defendants engaged in their unlawful conduct pursuant to a corporate policy of minimizing

labor costs and denying employees compensation by knowingly violating the FLSA and NYLL.

      66.       Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused significant

damages to Plaintiff Anselmo and other similarly situated former workers.

      67.       Defendants failed to provide Plaintiff Anselmo and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that payment of

wages; name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the regular hourly

rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked; and the number

of overtime hours worked, as required by NYLL §195(3).




                                                    -9-
        Case 1:18-cv-10737-OTW Document 1 Filed 11/16/18 Page 10 of 16
      68.  Defendants failed to provide Plaintiff Anselmo and other employees, at the time of hiring

and on or before February 1 of each subsequent year, a statement in English and the employees’ primary

language, containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week,

salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage, including

tip, meal, or lodging allowances; the regular pay day designated by the employer; the name of the employer;

any “doing business as” names used by the employer; the physical address of the employer's main office or

principal place of business, and a mailing address if different; and the telephone number of the employer,

as required by New York Labor Law §195(1).

                               FLSA COLLECTIVE ACTION CLAIMS

      69.      Plaintiff Anselmo brings her FLSA minimum wage, overtime compensation, and liquidated

damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf of all

similarly situated persons (the “FLSA Class members”), i.e., persons who are or were employed by

Defendants or any of them, on or after the date that is three years before the filing of the complaint in this

case (the “FLSA Class Period”).

      70.     At all relevant times, Plaintiff Anselmo and other members of the FLSA Class were similarly

situated in that they had substantially similar job requirements and pay provisions, and have been subject

to Defendants’ common practices, policies, programs, procedures, protocols and plans including willfully

failing and refusing to pay them the required minimum wage, overtime pay at a one and one-half their

regular rates for work in excess of forty (40) hours per workweek under the FLSA, and willfully failing to

keep accurate records, as required under the FLSA.

      71.     The claims of Plaintiff Anselmo stated herein are similar to those of the other employees.

                                      FIRST CAUSE OF ACTION

             VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      72.     Plaintiff Anselmo repeats and realleges all paragraphs above as though fully set forth herein.

      73.     At all times relevant to this action, Defendants were Plaintiff Anselmo’s employers within

the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power to hire and




                                                    - 10 -
         Case 1:18-cv-10737-OTW Document 1 Filed 11/16/18 Page 11 of 16
fire Plaintiff Anselmo (and the FLSA Class Members), controlled the terms and conditions of their

employment, and determined the rate and method of any compensation in exchange for their employment.

      74.      At all times relevant to this action, Defendants were engaged in commerce or in an industry

or activity affecting commerce.

      75.      Defendants constitute an enterprise within the meaning of the Fair Labor Standards Act, 29

U.S.C. § 203 (r-s).

        76.    Defendants failed to pay Plaintiff Anselmo (and the FLSA Class members) at the applicable

minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      77.      Defendants’ failure to pay Plaintiff Anselmo (and the FLSA Class members) at the applicable

minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      78.      Plaintiff Anselmo (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                     SECOND CAUSE OF ACTION

                 VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      79.      Plaintiff Anselmo repeats and realleges all paragraphs above as though fully set forth herein.

      80.      Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Anselmo (and the

FLSA Class members) overtime compensation at a rate of one and one-half times the regular rate of pay

for each hour worked in excess of forty hours in a work week.

      81.      Defendants’ failure to pay Plaintiff Anselmo (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      82.      Plaintiff Anselmo (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                      THIRD CAUSE OF ACTION

                       VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      83.      Plaintiff Anselmo repeats and realleges all paragraphs above as though fully set forth herein.

      84.      At all times relevant to this action, Defendants were Plaintiff Anselmo’s employers within

the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire Plaintiff

                                                    - 11 -
         Case 1:18-cv-10737-OTW Document 1 Filed 11/16/18 Page 12 of 16
Anselmo, controlled the terms and conditions of her employment, and determined the rates and methods of

any compensation in exchange for her employment.

      85.     Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New York

State Department of Labor, paid Plaintiff Anselmo less than the minimum wage.

      86.     Defendants’ failure to pay Plaintiff Anselmo the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      87.     Plaintiff Anselmo was damaged in an amount to be determined at trial.

                                    FOURTH CAUSE OF ACTION

                         VIOLATION OF THE OVERTIME PROVISIONS

                             OF THE NEW YORK STATE LABOR LAW

      88.      Plaintiff Anselmo repeats and realleges all paragraphs above as though fully set forth herein.

      89.     Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations of the

New York State Department of Labor, failed to pay Plaintiff Anselmo overtime compensation at rates of

one and one-half times the regular rate of pay for each hour worked in excess of forty hours in a work week.

      90.     Defendants’ failure to pay Plaintiff Anselmo overtime compensation was willful within the

meaning of N.Y. Lab. Law § 663.

      91.     Plaintiff Anselmo was damaged in an amount to be determined at trial.

                                      FIFTH CAUSE OF ACTION

                     VIOLATION OF THE NOTICE AND RECORDKEEPING

                      REQUIREMENTS OF THE NEW YORK LABOR LAW

      92.      Plaintiff Anselmo repeats and realleges all paragraphs above as though fully set forth herein.

      93.     Defendants failed to provide Plaintiff Anselmo with a written notice, in English and in

Spanish (Plaintiff Anselmo’s primary language), containing: the rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed

as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated

by the employer; the name of the employer; any “doing business as" names used by the employer; the




                                                   - 12 -
         Case 1:18-cv-10737-OTW Document 1 Filed 11/16/18 Page 13 of 16
physical address of the employer's main office or principal place of business, and a mailing address if

different; and the telephone number of the employer, as required by NYLL §195(1).

      94.     Defendants are liable to Plaintiff Anselmo in the amount of $5,000, together with costs and

attorneys’ fees.

                                       SIXTH CAUSE OF ACTION

                      VIOLATION OF THE WAGE STATEMENT PROVISIONS

                                   OF THE NEW YORK LABOR LAW

      95.      Plaintiff Anselmo repeats and realleges all paragraphs above as though fully set forth herein.

      96.     With each payment of wages, Defendants failed to provide Plaintiff Anselmo with an

accurate statement listing each of the following: the dates of work covered by that payment of wages; name

of employee; name of employer; address and phone number of employer; rate or rates of pay and basis

thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross wages;

deductions; allowances, if any, claimed as part of the minimum wage; net wages; the regular hourly rate or

rates of pay; the overtime rate or rates of pay; the number of regular hours worked; and the number of

overtime hours worked, as required by NYLL 195(3).

      97.     Defendants are liable to Plaintiff Anselmo in the amount of $5,000, together with costs and

attorneys’ fees.

                                          PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Anselmo respectfully requests that this Court enter judgment against

Defendants by:

        (a)        Designating this action as a collective action and authorizing prompt issuance of notice

pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency of this action,

and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in this action;

        (b)        Declaring that Defendants violated the minimum wage provisions of, and associated rules

and regulations under, the FLSA as to Plaintiff Anselmo and the FLSA Class members;

        (c)        Declaring that Defendants violated the overtime wage provisions of, and associated rules

and regulations under, the FLSA as to Plaintiff Anselmo and the FLSA Class members;


                                                    - 13 -
         Case 1:18-cv-10737-OTW Document 1 Filed 11/16/18 Page 14 of 16
        (d)   Declaring that Defendants violated the recordkeeping requirements of, and associated rules

and regulations under, the FLSA with respect to Plaintiff Anselmo’s and the FLSA Class members’

compensation, hours, wages, and any deductions or credits taken against wages;

        (e)      Declaring that Defendants’ violations of the provisions of the FLSA were willful as to

Plaintiff Anselmo and the FLSA Class members;

        (f)      Awarding Plaintiff Anselmo and the FLSA Class members damages for the amount of

unpaid minimum wage, overtime compensation, and damages for any improper deductions or credits taken

against wages under the FLSA as applicable;

        (g)      Awarding Plaintiff Anselmo and the FLSA Class members liquidated damages in an

amount equal to 100% of her damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the FLSA as

applicable pursuant to 29 U.S.C. § 216(b);

        (h)      Declaring that Defendants violated the minimum wage provisions of, and rules and orders

promulgated under, the NYLL as to Plaintiff Anselmo;

        (i)      Declaring that Defendants violated the overtime wage provisions of, and rules and orders

promulgated under, the NYLL as to Plaintiff Anselmo;

        (j)      Declaring that Defendants violated the notice and recordkeeping requirements of the

NYLL with respect to Plaintiff Anselmo’s compensation, hours, wages and any deductions or credits taken

against wages;

        (k)      Declaring that Defendants’ violations of the provisions of the NYLL were willful as to

Plaintiff Anselmo;

        (l)      Awarding Plaintiff Anselmo damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages as applicable

        (m)      Awarding Plaintiff Anselmo damages for Defendants’ violation of the NYLL notice and

recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

        (n)      Awarding Plaintiff Anselmo liquidated damages in an amount equal to one hundred percent

(100%) of the total amount of minimum wage and overtime compensation shown to be owed pursuant to

                                                  - 14 -
         Case 1:18-cv-10737-OTW Document 1 Filed 11/16/18 Page 15 of 16
NYLL § 663 as applicable; and liquidated damages pursuant to NYLL § 198(3);

        (o)     Awarding Plaintiff Anselmo and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

        (p)      Awarding Plaintiff Anselmo and the FLSA Class members the expenses incurred in this

action, including costs and attorneys’ fees;

        (q)     Providing that if any amounts remain unpaid upon the expiration of ninety days following

issuance of judgment, or ninety days after expiration of the time to appeal and no appeal is then pending,

whichever is later, the total amount of judgment shall automatically increase by fifteen percent, as required

by NYLL § 198(4); and

        (r)     All such other and further relief as the Court deems just and proper.

                                               JURY DEMAND

 Plaintiff Anselmo demands a trial by jury on all issues triable by a jury.

Dated: New York, New York
       November 16, 2018

                                                             MICHAEL FAILLACE & ASSOCIATES, P.C.

                                                  By:                /s/ Michael Faillace
                                                             Michael Faillace [MF-8436]
                                                             60 East 42nd Street, Suite 4510
                                                             New York, New York 10165
                                                             Telephone: (212) 317-1200
                                                             Facsimile: (212) 317-1620
                                                             Attorneys for Plaintiff




                                                    - 15 -
Case 1:18-cv-10737-OTW Document 1 Filed 11/16/18 Page 16 of 16
